CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-153, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that ADAM S. PRIBULA of CHATHAM, who was admitted to the bar of this State in 2007, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 1.5(b) (failure to memorialize the rate or basis of the fee), RPC 1.16(a) (failure to terminate the representation), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (engaging in conduct that is prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that ADAM S. PRIBULA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.